DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior arts of record fail to teach or render obvious wherein: the second communication protocol is associated with a first packetization scheme, a first cryptography scheme, and a first coding scheme; the third communication protocol is associated with a second packetization scheme, a second cryptography scheme, and a second coding scheme; and the first gateway satellite translates between at least one of the first packetization scheme, the first cryptography scheme, or the first coding scheme and a corresponding one of the second packetization scheme, the second cryptography scheme, or the second coding scheme for routing the communications for the first auxiliary satellite or the second auxiliary satellite in conjunction with the other limitations of the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-22, 24-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capots et al US (20040192197).
Regarding claim 1, Capots et al teaches a system (see Fig. 5, a worldwide geostationary satellite cluster system is depicted), comprising: a first gateway satellite (see Fig. 5, cluster router 506A) having a first orbit and providing an intra-cluster communication link (see Fig. 5, LAN 510A) using a first communication protocol for a plurality of auxiliary satellites that are orbitally-coupled with the first gateway satellite (see Fig. 5, 502A and paragraph [0065], A plurality of satellite clusters, such as clusters 502A, 502B, and 502C are deployed in geostationary orbit, each cluster occupying a different orbital slot. Each cluster includes a plurality of satellites. For example, cluster 502A includes cluster satellites 504A, 504B, and 504C, as well as cluster router 506A. Cluster 502B includes cluster satellites 504D and 504E, as well as cluster satellite/inter-cluster router combination 508. Cluster 502C includes cluster satellites 504F and 504G, as well as cluster router 506B. The satellites in each cluster communicate using an intra cluster local-area network (LAN)) ; a first auxiliary satellite (see Fig. 5, 504A) of the plurality of auxiliary satellites configured to communicate with the first gateway satellite using the first communication protocol (see Fig. 5, LAN 510A, paragraph [0053], Preferably, the intra-cluster LAN is implemented as an RF or optical crosslink with a data bandwidth of about 4 gigabit per second (gbps)), wherein the first auxiliary satellite includes a first payload type (see paragraphs [0050] and [0065], here may be a mixture of communications satellites, remote sensing satellites, and/or scientific satellites, or there may be individual satellites which combine communications, remote sensing, and/or scientific missions); and a second auxiliary satellite  (see Fig. 5, 504B) of the plurality of auxiliary satellites configured to communicate with the first gateway satellite using the first communication protocol (see Fig. 5, LAN 510A, paragraph [0053]), wherein the second auxiliary satellite includes a second payload type that is different than the first payload type (see paragraphs [0050] and [0065]), wherein the first gateway satellite routes intra-cluster communications over the intra-cluster communication link for the first auxiliary satellite or the second auxiliary satellite using the first communication protocol (see paragraphs [0065]-[0067], cluster router 506A routes communications from satellite 504A and 504B to another cluster 502B). 
Regarding claim 2, Capots et al teaches wherein the intra-cluster communication link is a first intra-cluster communication link (see Fig. 5 and paragraph [0065]), the system further comprising: a second gateway satellite having a second orbit and providing a second intra-cluster communication link using the first communication protocol for a different plurality of auxiliary satellites that is orbitally-coupled with the second gateway satellite (see Fig. 5, 502B and paragraph [0065]), wherein the first gateway satellite routes inter-cluster communications for the first auxiliary satellite or the second auxiliary satellite to the second gateway satellite, and wherein the second gateway satellite routes the (see Fig. 5 paragraphs [0065]-[0067]).
Regarding claim 3, Capots et al teaches further comprising: a third auxiliary satellite of the different plurality of auxiliary satellites that is orbitally-configured to communicate with the second gateway satellite using the first communication protocol (see Fig. 5 and paragraphs [0065]-[0067]), wherein the third auxiliary satellite includes a third payload type (see Fig. 5, paragraph [0050], 502C); and wherein the first gateway satellite routes communications between the first auxiliary satellite and the third auxiliary satellite via the second gateway satellite (see Fig. 5, paragraphs [0065]-[0067]). 
Regarding claim 4, Capots et al teaches wherein the first payload type provides a first communication service for aerial devices, terrestrial devices, or both, according to a second communication protocol (see paragraph [0050]). 
Regarding claim 5, Capots et al teaches, wherein the second payload type provides a second communication service for the aerial devices, the terrestrial devices, or both (see paragraph [0050]), according to a third communication protocol, and wherein the first gateway satellite routes the communications between the first auxiliary satellite and the second auxiliary satellite using the first communication protocol (see Fig. 5 and paragraphs [0050]-[0053] and [0065]). 
Regarding claim 6, Capots et al teaches wherein: the second communication protocol is associated with a first range of frequencies; and the third communication protocol is associated with a second range of frequencies (see paragraphs [0043] and [0053]).
Regarding claim 8, Capots et al teaches wherein the second payload type is configured to collect information using a first sensor type, and wherein the second auxiliary satellite communicates the information with the first gateway satellite using the first communication protocol (see paragraphs [0050] and [0065]). 
(see Fig. 5 and paragraph [0065]). 
Regarding claim 10, Capots et al teaches wherein the first gateway satellite communicates with the first auxiliary satellite and the second auxiliary satellite using the first communication protocol via an omnidirectional antenna (see paragraph [0007]).
Regarding claim 11, Capots et al teaches wherein at least one of the first auxiliary satellite or the second auxiliary satellite is orbitally-coupled with the first gateway satellite subsequent to the first gateway satellite being installed in the first orbit (see Fig. 5 and paragraph [0065]). 
Regarding claim 12, Capots et al teaches a method at a first gateway satellite (see Fig. 5, cluster router 506A) having a first orbit and providing an intra-cluster communication link using a first communication protocol for a plurality of auxiliary satellites that are orbitally-coupled with the first gateway satellite (see Fig. 5, 502A and paragraph [0065], A plurality of satellite clusters, such as clusters 502A, 502B, and 502C are deployed in geostationary orbit, each cluster occupying a different orbital slot. Each cluster includes a plurality of satellites. For example, cluster 502A includes cluster satellites 504A, 504B, and 504C, as well as cluster router 506A. Cluster 502B includes cluster satellites 504D and 504E, as well as cluster satellite/inter-cluster router combination 508. Cluster 502C includes cluster satellites 504F and 504G, as well as cluster router 506B. The satellites in each cluster communicate using an intra cluster local-area network (LAN)), comprising: receiving, from a first auxiliary satellite of the plurality of auxiliary satellites that includes a first payload type, a communication using the first communication protocol (see  Fig. 5, paragraphs [0050], [0053] and [0065], LAN 510A, here may be a mixture of communications satellites, remote sensing satellites, and/or scientific satellites, or there may be individual satellites which combine communications, remote sensing, and/or scientific missions); selecting a second auxiliary satellite (see Fig. 5, 504B) of the (see Fig. 5, LAN 510A, paragraph [0050], [0053], [0065]), the plurality of destination nodes comprising the plurality of auxiliary satellites, a second gateway satellite having a second orbit, and a commercial communications satellite having a third orbit (see Fig. 5a, paragraphs [0064]-[0065], clusters 502A, 502B and 502C, each have respective gateway satellites); and transmitting information associated with the communication to the destination node (see paragraphs [0065]-[0067], cluster router 506A routes communications from satellite 504A and 504B to another cluster 502B). 
Regarding claim 13, Capots teaches further comprising: determining that a request to access the second payload type is included in the communication based at least in part on the receiving, wherein selecting the destination node comprises selecting the second auxiliary satellite based at least in part on the determining (see Fig. 5, paragraph [0008], [0050] and [0076]). 
Regarding claim 14, Capots teaches further comprising: receiving, from the second auxiliary satellite, a second communication associated with the second payload type using the first communication protocol in response to the transmitted information (see fig. 5, paragraphs [0050] and [0065]). 
Regarding claim 15, Capots teaches further comprising: determining that a request to access a third payload type of a third auxiliary satellite that is orbitally-coupled with the second gateway satellite is included in the communication based at least in part on the receiving, wherein selecting the destination node comprises selecting the second gateway satellite based at least in part on the determining (see fig. 5, paragraphs [0050] and [0065]). 
Regarding claim 16, Capots teaches further comprising: determining that the communication is directed to a device that is being provided a communication service by the second auxiliary satellite based at least in part on the receiving, wherein selecting the destination node comprises selecting the (see Fig. 5, paragraph [0008], [0050] and [0076]). 
Regarding claim 17, Capots teaches further comprising: determining that the communication is directed to a device that is being provided a communication service by a third auxiliary satellite that is orbitally-coupled with the second gateway satellite based at least in part on the receiving, wherein selecting the destination node comprises selecting the second gateway satellite based at least in part on the determining (see Fig. 5, paragraphs paragraph [0008], [0050] and [0076], 502C). 
Regarding claim 18, Capots et al teaches wherein the first auxiliary satellite is configured for a second communication protocol and the second auxiliary satellite is configured for a third communication protocol (see Fig. 5 and paragraphs [0050]-[0053] and [0065]). 
Regarding claim 19, Capots et al teaches further comprising: receiving from the second gateway satellite a second communication using a second communication protocol; determining that the communication is directed to the second auxiliary satellite based at least in part on the receiving; and selecting the second auxiliary satellite as a second destination node based at least in part on the determining (see Fig. 5, paragraph [0008], [0050]-[0053] and [0076]).
Regarding claim 20, Capots et al teaches, further comprising: receiving from the commercial communications satellite a second communication using a second communication protocol; determining that the communication is directed to the second auxiliary satellite based at least in part on the receiving; and selecting the second auxiliary satellite as a second destination node based at least in part on the determining (see Fig. 5, paragraph [0008], [0050]-[0053] and [0076]).
Regarding claim 21, Capots et al teaches further comprising: transmitting commands to the plurality of auxiliary satellites instructing the plurality of auxiliary satellites to modify an orbital path (see paragraph [0079]).
(see Fig. 5, 502A and paragraph [0065]), wherein the first set of auxiliary satellites comprises the first auxiliary satellite and the second auxiliary satellite (see Fig. 5, 504A and 504B); and discovering, using the first communication protocol, a second set of auxiliary satellites that become orbitally-coupled with the first gateway satellite after the first set of auxiliary satellites are identified (see Fig. 5, 502B, paragraph [0065], [0074]), wherein the second set of auxiliary satellites comprises at least a third auxiliary satellite that includes a third payload type that is different than the first payload type and the second payload type (see Fig. 5, 502C, paragraph [0008], [0050]-[0053] and [0076]). 
Regarding claim 24, Capots et al teaches a method at a first auxiliary satellite (see Fig. 5, 504A) that provides a communications service (see Fig. 5, a worldwide geostationary satellite cluster system is depicted), comprising: establishing, using a first communication protocol, a connection with a gateway satellite, wherein the first auxiliary satellite is orbitally-coupled with the gateway satellite (see Fig. 5, 502A and paragraph [0065], A plurality of satellite clusters, such as clusters 502A, 502B, and 502C are deployed in geostationary orbit, each cluster occupying a different orbital slot. Each cluster includes a plurality of satellites. For example, cluster 502A includes cluster satellites 504A, 504B, and 504C, as well as cluster router 506A. Cluster 502B includes cluster satellites 504D and 504E, as well as cluster satellite/inter-cluster router combination 508. Cluster 502C includes cluster satellites 504F and 504G, as well as cluster router 506B. The satellites in each cluster communicate using an intra cluster local-area network (LAN)); receiving a communication using a second communication protocol (see Fig. 5, LAN 510A, paragraph [0053], Preferably, the intra-cluster LAN is implemented as an RF or optical crosslink with a data bandwidth of about 4 gigabit per second (gbps)); determining that the communication is directed to a second auxiliary satellite that is orbitally-coupled with the gateway satellite or a device that is being provided a service by the second auxiliary satellite (see Fig. 5, 504B and paragraph [0065]); and transmitting, using the first communication protocol, data from the communication to the gateway satellite based at least in part on the determining, the gateway satellite configured to route the data from the communication directly to the second auxiliary satellite (see paragraphs [0065]-[0067], cluster router 506A routes communications from satellite 504A and 504B to another cluster 502B). 
Regarding claim 25, Capots et al teaches further comprising: decoding at least a portion of the communication in accordance with the first communication protocol, wherein the determining is based at least in part on the decoded data packet (see paragraph [0007], [0051]). 
Regarding claim 26, Capots et al teaches further comprising: obtaining a first address associated with the second auxiliary satellite, based at least in part on the decoding, wherein the determining comprises determining the obtained address is different than a second address associated with the first auxiliary satellite (see paragraph [0007], [0015]).
Regarding claim 27, Capots et al teaches a first gateway satellite having a first orbit and providing an intra-cluster communication link using a first communication protocol for a plurality of auxiliary satellites that is orbitally-coupled with the first gateway satellite (see Fig. 5, a worldwide geostationary satellite cluster system is depicted), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the first gateway satellite to: receive, from a first auxiliary satellite (see Fig. 5, 504A) of the plurality of auxiliary satellites that includes a first payload type (see paragraphs [0050] and [0065], here may be a mixture of communications satellites, remote sensing satellites, and/or scientific satellites, or there may be individual satellites which combine communications, remote sensing, and/or scientific missions), a communication using the first communication protocol (see Fig. 5, LAN 510A, paragraph [0053], Preferably, the intra-cluster LAN is implemented as an RF or optical crosslink with a data bandwidth of about 4 gigabit per second (gbps)); select a second auxiliary satellite of the plurality of auxiliary (see Fig. 5, LAN 510A, paragraph [0050], [0053], [0065]), the plurality of destination nodes comprising the plurality of auxiliary satellites, a second gateway satellite having a second orbit, and a commercial communications satellite having a third orbit (See Fig. 5, 502A, 502B, 502C); and transmit information associated with the communication to the destination node (see paragraphs [0065]-[0067], cluster router 506A routes communications from satellite 504A and 504B to another cluster 502B).  
Regarding claim 28, Capots et al teaches wherein the instructions are further executable by the processor to cause the first gateway satellite to: determine that a request to access the second payload type is included in the communication based at least in part on the receiving (see Fig. 5, paragraph [0008], [0050] and [0076]). 
Regarding claim 29, Capots et al teaches wherein the processor is further executable to cause the first gateway satellite to: receive, from the second auxiliary satellite, a second communication associated with the second payload type using the first communication protocol in response to the transmitted information (see fig. 5, paragraphs [0050] and [0065]).
Regarding claim 30, Capots et al teaches wherein the processor is further executable to cause the first gateway satellite to: determine that a request to access a third payload type of a third auxiliary satellite that is orbitally-coupled with the second gateway satellite is included in the communication based at least in part on the receiving (see fig. 5, paragraphs [0050] and [0065]).
Regarding claim 31, Capots et al teaches wherein the processor is further executable to cause the first gateway satellite to: determine that the communication is directed to a device that is being provided a communication service by the second auxiliary satellite based at least in part on the receiving (see Fig. 5, paragraph [0008], [0029], [0050] and [0076]).
(see Fig. 5, paragraph [0008], [0029], [0050] and [0076]).
Regarding claim 33, Capots et al teaches a first auxiliary satellite (see Fig. 5, 504A) that provides a communications service (see Fig. 5 and paragraph [0065]), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the first auxiliary satellite to: establish, using a first communication protocol, a connection with a gateway satellite, wherein the first auxiliary satellite is orbitally-coupled with the gateway satellite (see Fig. 5, 502A and paragraph [0065], A plurality of satellite clusters, such as clusters 502A, 502B, and 502C are deployed in geostationary orbit, each cluster occupying a different orbital slot. Each cluster includes a plurality of satellites. For example, cluster 502A includes cluster satellites 504A, 504B, and 504C, as well as cluster router 506A. Cluster 502B includes cluster satellites 504D and 504E, as well as cluster satellite/inter-cluster router combination 508. Cluster 502C includes cluster satellites 504F and 504G, as well as cluster router 506B. The satellites in each cluster communicate using an intra cluster local-area network (LAN)); receive a communication using a second communication protocol; determine that the communication is directed to a second auxiliary satellite that is orbitally-coupled with the gateway satellite or a device that is being provided a service by the second auxiliary satellite (see Fig. 5, LAN 510A, paragraph [0053], Preferably, the intra-cluster LAN is implemented as an RF or optical crosslink with a data bandwidth of about 4 gigabit per second (gbps)); and transmit, using the first communication protocol, data from the communication to the gateway satellite based at least in part on the determining, the gateway satellite configured to route the data from the communication directly to (see paragraphs [0065]-[0067], cluster router 506A routes communications from satellite 504A and 504B to another cluster 502B). 
Regarding claim 34, Capots et al teaches, wherein the processor is further executable to cause the first auxiliary satellite to: decode at least a portion of the communication in accordance with the first communication protocol (see paragraph [0007], [0051]).
Regarding claim 35, Capots et al teaches wherein the processor is further executable to cause the first auxiliary satellite to: obtain a first address associated with the second auxiliary satellite based at least in part on the decoding (see paragraph [0007], [0051]).
Regarding claim 36, Capots et al teaches further comprising: receiving a second communication using the second communication protocol (see Fig. 5 and paragraphs [0050]-[0053] and [0065]); determining that the communication is directed to a third auxiliary satellite that is orbitally-coupled with a second gateway satellite having a second orbit or a second device that is being provided a second service by the third auxiliary satellite (see Fig. 5 and paragraphs [0050]-[0053] and [0065]); and transmitting, using the first communication protocol, data from the communication to the gateway satellite based at least in part on the determining, the gateway satellite configured to route the data from the communication indirectly to the third auxiliary satellite via the second gateway satellite (see Fig. 5 and paragraphs [0050]-[0053] and [0065]). 
Regarding claim 37, Capots et al teaches, wherein the processor is further executable to cause the first auxiliary satellite to: receive a second communication using the second communication protocol (see Fig. 5 and paragraphs [0050]-[0053] and [0065]); determine that the communication is directed to a third auxiliary satellite that is orbitally-coupled with a second gateway satellite having a second orbit or a second device that is being provided a second service by the third auxiliary satellite (see Fig. 5 and paragraphs [0050]-[0053] and [0065]); and transmit, using the first communication protocol, data from the communication to the gateway satellite based at least in part on the determining, the gateway (see Fig. 5 and paragraphs [0050]-[0053] and [0065]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Capots et al US (20040192197) and in further view of Dutta US 20050288011).
Regarding claims 23 and 38, Capots et al teaches all the limitations of claims 12 and 1, from which claims 23 and 38 respectively depend on.  However they fail to explicitly teach translating of protocols between satellites as further recited in the claim.  Conversely Dutta teaches such limitations; wherein the communication comprises a data packet composed according to a second communication protocol (see Fig. 1, paragraphs [0028],  [0039], [0051]-[0056] satellite gateways 102a-b), the method further comprising: translating data from the data packet from the second communication protocol to a third communication protocol used by the second auxiliary satellite, wherein selecting the destination node comprises selecting the second auxiliary satellite based at least in part on the translating (see Fig. 1, paragraphs [0028],  [0039], [0051]-[0056], satellite gateways 102a-b).  Therefore it would have been 
Regarding claims 39 and 40, Capots teaches all the limitations of claims 12 and 40 from which claims 39 and 40 respectively depends on.  However they fail to explicitly teach translating of protocols between satellites as further recited in the claim.  Conversely Dutta teaches such limitations; wherein the gateway satellite is further configured to translate between the second communication protocol used by the first auxiliary satellite and a third communication protocol used by the second auxiliary satellite (see Fig. 1, paragraphs [0028],  [0039], [0051]-[0056], satellite gateways 102a-b).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Capots with the translating of protocols as taught by Dutta.  The motivation for this would have been to create more efficient transmission in a satellite system (see paragraph [0007]).  
Regarding claims 41 and 42, Capots teaches all the limitations of claims 27 and 33 from which claims 41 and 42 respectively depend on.  However they fail to explicitly teach translating of protocols between satellites as further recited in the claim.  Conversely Dutta teaches such limitations; translate between a second communication protocol used by the first auxiliary satellite and a third communication protocol used by the second auxiliary satellite (see Fig. 1, paragraphs [0028],  [0039], [0051]-[0056], satellite gateways 102a-b).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Capots with the translating of protocols as taught by Dutta.  The motivation for this would have been to create more efficient transmission in a satellite system (see paragraph [0007]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478